DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 1/27/2021.  Since the initial filing, claims 1 and 19 have been amended, claim 21 has been added and no claims have been cancelled.  Thus, claims 1-19 and 21 are pending in the application.
In regards to the previous claim objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous double patenting rejection, this rejection is maintained, modified for the amendments, below.
In regards to the previous 103 rejections, these rejections have been maintained, modified for the amendments, below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 13 of O’Hara (U.S. Patent No. 10,703,239) in view of Onuma (US Patent Publication No. 10,220,756). 
In regards to claim 1, O’Hara teaches a seat assembly comprising: a seat frame; and a seat cushion supported by the seat frame and comprising: a modular foam arrangement comprising a first modular foam section; an outer covering that at least partially covers the modular foam arrangement, wherein the modular foam arrangement further comprises a second modular foam section disposed adjacent to the first modular foam section along an interface, wherein the interface is free of any adhesive and is defined by corresponding unbonded 
O’Hara does not teach a pneumatic sub-assembly that underlies and is coupled to the first modular foam section, the pneumatic sub-assembly comprising a plurality of bladder cells each configured to independently expand and contract to produce movement that is communicated to the first modular foam section, wherein the pneumatic sub-assembly is coupled to the second modular foam section to translate the movement to the second modular foam section, and the second modular foam section translates the movement to the fist modular foam section.
However, Onuma teaches a pneumatic bladder sub-assembly that underlies and is couples to the foam section (airbags 30 underlie slab 24, Fig 2, slab 24 may be a foam material, column 5 line 39-42), the pneumatic bladder sub-assembly comprising a plurality of bladder cells (airbags 30, column 4 line 25-28) each configured to independently expand and contract to produce movement that is communicated to the foam section (column 6 line 1-2 and 20-23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Hara with a pneumatic bladder sub-assembly that underlies and is couples to the foam section and comprises a plurality of bladder cells, each configured to independently expand and contract to produce movement that is communicated to the foam arrangement as taught by Onuma as this would provide beneficial massage to the user for their comfort.
In regards to claim 2, O’Hara teaches wherein the seat cushion is a seat base cushion (claim 2).
In regards to claim 3, O’Hara teaches wherein the seat cushion is a seat backrest cushion (claim 3).


O’Hara does not teach a pneumatic sub-assembly that underlies and is coupled to the first modular foam section, the pneumatic sub-assembly comprising a plurality of bladder cells each configured to independently expand and contract to produce movement that is communicated to the first modular foam section, wherein the pneumatic sub-assembly is coupled to the second modular foam section to translate the movement to the second modular foam section, and the second modular foam section translates the movement to the fist modular foam section.
However, Onuma teaches a pneumatic bladder sub-assembly that underlies and is couples to the foam section (airbags 30 underlie slab 24, Fig 2, slab 24 may be a foam material, column 5 line 39-42) and comprises a plurality of bladder cells (airbags 30, column 4 line 25-28) each configured to independently expand and contract to produce movement that is communicated to the foam section (column 6 line 1-2 and 20-23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Hara with a pneumatic bladder sub-assembly that underlies and couples to the foam sections and comprises a plurality of bladder cells, each configured to independently expand and contract to produce movement that is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma (US Patent No. 10,220,756) in view of Daly (US Patent Publication No. 2006/0162088).
In regards to claim 1, Onuma teaches a seat assembly (vehicle seat 10, column 4 line 9, Fig 1) comprising: a seat frame (seat cushion frames 20, column 5 line 3-4); and a seat cushion supported by the seat frame (cushions 12 supported by seat cushion frames 20, column 5 line 3-4) and comprising: a foam section (cushion pad 22, column 5 line 6, Fig 4); a pneumatic bladder sub-assembly that underlies and is coupled to the foam section (airbags 30, column 4 line 25-28, airbags 30 underlie slab 24, Fig 2, slab 24 may be a foam material, column 5 line 39-42), the pneumatic bladder sub-assembly comprising a plurality of bladder cells (airbags 30, column 4 line 25-28) each configured to independently expand and contract to produce movement that is communicated to the foam section (column 6 line 1-2 and 20-23); and an outer covering that at least partially covers the foam arrangement (surface skin 18, column 5 line 10, Fig 4).
Onuma does not teach a modular foam arrangement comprising a first modular foam section and a second modular foam section disposed adjacent to the first modular foam section along an interface, wherein the interface is free of any adhesive and is defined by corresponding 
However, Daly teaches a modular foam arrangement wherein the modular foam arrangement comprises a first modular foam arrangement and a second modular foam arrangement adjacent to each other along an interface (inner and outer foam layers 10 and 12, paragraph 21) wherein the interface is free of any adhesive and is defined by corresponding unbonded surfaces of the first and second modular foam sections that are in direct contact with each other (paragraph 27 line 3-5).
While Daly does not teach a pneumatic bladder sub-assembly coupled to the second modular foam section to translate the movement to the second modular foam section, and the second modular foam section translates the movement to the first modular foam section, splitting the cushion pad 22 of Onuma into two sections as described in Daly would place the first and second foam sections adjacent to one another and couple them to the pneumatic bladder sub-assembly. Therefore the pneumatic bladder sub-assembly would translate the movement to the second modular foam section and, as the two foam section are adjacent and in direct contact, the movement would be translated through the second foam section to the first foam section.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onuma with a modular foam arrangement wherein the modular foam arrangement comprises a first modular foam arrangement and a second modular foam arrangement adjacent to each other as taught by Daly as this would permit the layers to move against one another to accommodate weight load of the user and the load applied by the pneumatic sub-assembly without being bound (paragraph 27 line 8-12).

In regards to claim 3, Onuma in view of Daly teaches the device of claim 1 and Onuma further teaches wherein the seat cushion is a seat backrest cushion (seatback 14, column 5 line 50-54).
In regards to claim 4, Onuma in view of Daly teaches the device of claim 1 and Onuma further teaches wherein the pneumatic bladder sub- assembly further comprises a fluid source (air supply/discharging device 50, Fig 6) in fluid communication with the bladder cells (airbags 30) for providing fluid for expanding and contracting the bladder cells (column 7 line 37-41).
In regards to claim 5, Onuma in view of Daly teaches the device of claim 4 and Onuma further teaches wherein the fluid source comprises one of a pump and a compressed air system (pump 56, column 7 line 42-45).
In regards to claim 6, Onuma in view of Daly teaches the device of claim 4 and Onuma further teaches wherein the pneumatic bladder sub- assembly further comprises at least one valve in fluid communication with the fluid source and at least one of the bladder cells for selectively providing fluid to the at least one of the bladder cells (valves 32, column 7 line 46-67, column 8 line 1-4).
In regards to claim 8, Onuma in view of Daly teaches the device of claim 1 and Onuma further teaches wherein the bladder cells are arranged in a rectilinear crisscross pattern (column 4 line 43-46).
In regards to claim 14, Onuma in view of Daly teaches the device of claim 1 and Onuma further teaches wherein the pneumatic bladder sub- assembly further comprises a controller (control device 58) for controlling expansion and contraction of the bladder cells to produce the movement that corresponds to a massage movement pattern (control device 58 individually 
In regards to claim 15, Onuma in view of Daly teaches the device of claim 14 and Onuma further teaches wherein the massage movement pattern includes one of a ruled wave pattern and a concentric wave pattern (control device 58 may control valves 32 individually therefore may control airbags 30 in any desired pattern).
In regards to claim 19, Onuma teaches a seat assembly (vehicle seat 10, column 4 line 9, Fig 1) comprising: a seat base portion comprising a seat base structure portion and a seat base cushion supported by the seat base structure portion (seat cushion frames 20, column 5 line 3-4, cushions 12 supported by seat cushion frames 20, column 5 line 3-4), wherein the seat base cushion comprises: a foam section (cushion pad 22, column 5 line 6, Fig 4); a pneumatic bladder sub-assembly that underlies and is coupled to the foam section (airbags 30, column 4 line 25-28, airbags 30 underlie slab 24, Fig 2, slab 24 may be a foam material, column 5 line 39-42), the pneumatic bladder sub-assembly comprising a plurality of bladder cells each configured to independently expand and contract to produce movement that is translate to the foam section (column 6 line 1-2 and 20-23); and an outer covering that at least partially covers the foam arrangement (surface skin 18, column 5 line 10, Fig 4); and a seat backrest portion coupled to the seat base portion and configured to extend substantially upright from a rearward section of the seat base portion (column 4 line 1 -15), and wherein the foam section overlies the pneumatic bladder sub-assembly and extends generally forward of the seat backrest portion (Fig 4).
Onuma does not teach a modular foam arrangement comprising a first modular foam section and a second modular foam section disposed adjacent to the first modular foam section along an interface, wherein the interface is free of any adhesive and is defined by corresponding unbonded surfaces of the first and second modular foam sections that are in direct contact with each other, wherein the pneumatic bladder sub-assembly is coupled to the second modular 
However, Daly teaches a modular foam arrangement wherein the modular foam arrangement comprises a first modular foam arrangement and a second modular foam arrangement adjacent to each other along an interface (inner and outer foam layers 10 and 12, paragraph 21) wherein the interface is free of any adhesive and is defined by corresponding unbonded surfaces of the first and second modular foam sections that are in direct contact with each other (paragraph 27 line 3-5).
While Daly does not teach a pneumatic bladder sub-assembly coupled to the second modular foam section to translate the movement to the second modular foam section, and the second modular foam section translates the movement to the first modular foam section, splitting the cushion pad 22 of Onuma into two sections as described in Daly would place the first and second foam sections adjacent to one another and couple them to the pneumatic bladder sub-assembly.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onuma with a modular foam arrangement wherein the modular foam arrangement comprises a first modular foam arrangement and a second modular foam arrangement adjacent to each other as taught by Daly as this would permit the layers to move against one another to accommodate weight load of the user and the load applied by the pneumatic sub-assembly without being bound (paragraph 27 line 8-12).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Onuma (US Patent No. 10,220,756) in view of Daly (US Patent Publication No. 2006/0162088) as applied to claim 1 above and in further view of Colja (US Patent Publication No. 2010/0244504).
In regards to claim 7, Onuma in view of Day teaches the device of claim 6.

However, Colja teaches wherein the pneumatic bladder sub- assembly further comprises a valve block (manifold 112) that is in fluid communication with the fluid source and the bladder cells (manifold 112 in communication with pump 56 and air cells 52, paragraph 31) and that comprises a plurality of valves including the at least one valve, and wherein the valve block is configured for selectively providing fluid to each of the bladder cells (manifold 112 coupled to plurality of valves 116 to inflate or deflate air cells 52, paragraph 31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onuma such that the pneumatic bladder sub- assembly further comprises a valve block that is in fluid communication with the fluid source and the bladder cells and that comprises a plurality of valves including the at least one valve, and wherein the valve block is configured for selectively providing fluid to each of the bladder cells as taught by Colja as this would consolidate the valve assemblies to ease assembly of the device.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma (US Patent No. 10,220,756) in view of Daly (US Patent Publication No. 2006/0162088) as applied to claim 1 above, and in further view of Foley (US Patent No. 3,297,023).
In regards to claim 9, Onuma in view of Daly teaches the device of claim 1.
Onuma does not teach wherein the bladder cells include a plurality of juxtaposed elongated bladder cells.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onuma such that the bladder cells include a plurality of juxtaposed elongated bladder cells as taught by Foley as this would be able to create a changing pattern of inflation/deflation to aid in massage.
In regards to claim 10, Onuma in view of Daly and Foley teaches the device of claim 9.
Onuma does not teach wherein the plurality of juxtaposed elongated bladder cells includes a first plurality of juxtaposed elongated bladder cells extending in substantially parallel first directions and a second plurality of juxtaposed elongated bladder cells that overlie the first plurality of juxtaposed elongated bladder cells and that extend in substantially parallel second directions that are different than the substantially parallel first directions.
However, Foley teaches wherein the plurality of juxtaposed elongated bladder cells includes a first plurality of juxtaposed elongated bladder cells extending in substantially parallel first directions (upper cells 14 and 15, column 2 line 71 - column 3 line 2) and a second plurality of juxtaposed elongated bladder cells that overlie the first plurality of juxtaposed elongated bladder cells and that extend in substantially parallel second directions that are different than the substantially parallel first directions (lower cells 20 and 21, column 3 line 17-19, Fig 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onuma wherein the plurality of juxtaposed elongated bladder cells includes a first plurality of juxtaposed elongated bladder cells extending in substantially parallel first directions and a second plurality of juxtaposed elongated bladder cells that overlie the first plurality of juxtaposed elongated bladder cells and that extend in substantially parallel second directions that are different than the substantially parallel first .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma (US Patent No. 10,220,756) in view of Daly (US Patent Publication No. 2006/0162088) as applied to claim 1 above, and in further view of Worlitz (US Patent No. 9,302,601).
In regards to claim 11, Onuma in view of Daly teaches the device of claim 1.
Onuma does not teach wherein the modular foam arrangement has a plurality of negative features and the pneumatic bladder sub-assembly has a plurality of positive massage features and wherein the positive massage features are engaged with the negative features to transfer the movement from the pneumatic bladder sub-assembly to the modular foam arrangement.
However, Worlitz teaches wherein the modular foam arrangement has a plurality of negative features (recess la, column 2 line 59-60, Fig 4) and the pneumatic bladder sub-assembly has a plurality of positive massage features (pressure element 6 on bubble 3a, column 2 line 60-61, column 3 line 7), and wherein the positive massage features are engaged with the negative features to transfer the movement from the pneumatic bladder sub-assembly to the modular foam arrangement (column 3 line 23-24, Fig 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onuma such that the modular foam arrangement has a plurality of negative features and the pneumatic bladder sub-assembly has a plurality of positive massage features and wherein the positive massage features are engaged with the negative features to transfer the movement from the pneumatic bladder sub-assembly to the modular foam arrangement as taught by Worlitz as this would allow an increase in massage pressure to be applied to the user.

In regards to claim 13, Onuma in view of Daly and Worlitz teaches the device of claim 11.
Onuma does not teach wherein the positive massage features are coupled to one or more of the bladder cells.
However, Worlitz teaches wherein the positive massage features are coupled to one or more of the bladder cells (pressure element 6 coupled to bubbles 3a).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onuma such that the positive massage features are coupled to one or more of the bladder cells as taught by Worlitz as this would allow a more direct application of the massage feature on inflation of bladder cell to the user.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma (US Patent No. 10,220,756) in view of Daly (US Patent Publication No. 2006/0162088) as applied to claim 1 above and in further view of Marco (US Patent No. 2,604,642).
In regards to claim 16, Onuma in view of Daly teaches the device of claim 1.
Onuma does not teach wherein the first modular foam section has a negative feature and the second modular foam section has a positive feature disposed in the negative feature for translating the movement to the first modular foam section.
However, Marco teaches wherein the first modular foam section has a negative feature and the second modular foam section has a positive feature disposed in the negative feature for translating the movement to the first modular foam section (Fig 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onuma such that the first modular foam section has a negative feature and the second modular foam section has a positive feature 
In regards to claim 17, Onuma in view of Daly and Marco teaches the device of claim 16.
Onuma does not teach the negative and positive features are interlocking features that are engaged to couple the first and second modular foam sections together.
However, Marco teaches wherein the negative and positive features are interlocking features that are engaged to couple the first and second modular foam sections together (Fig 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onuma such that the foam section was formed where the negative and positive features are interlocking features that are engaged to couple the first and second modular foam sections together as taught by Marco as forming the foam section using two modular foam sections with a positive and a negative feature disposed in the positive features creates structural difference in strength in resilience and can better suit personal comfort and needs of the user (column 1 line 32-36).
In regards to claim 18, Onuma in view of Daly and Marco teaches the device of claim 16.
Onuma does not teach wherein the first modular foam section has a first surface facing the second modular foam section and the second modular foam section has a second surface facing the first modular foam section, and wherein the first and second surfaces are matching curved surfaces that are coupled together.
However, Marco teaches wherein the first modular foam section has a first surface facing the second modular foam section and the second modular foam section has a second surface facing the first modular foam section, and wherein the first and second surfaces are matching curved surfaces that are coupled together (cylindrical cells, column 2 line 55 -columns 3 line 2, Fig 3, see Annotated Fig 2).


    PNG
    media_image1.png
    185
    498
    media_image1.png
    Greyscale

Annotated Fig 2
Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Colja (US Patent Publication No. 2010/0244504) in view of Onuma (US Patent No. 10,220,756) and Daly (US Patent Publication No. 2006/0162088).
In regards to claim 1, Colja discloses a seat assembly (seat 20) comprising: a seat frame (seat frame 28); and a seat cushion (seat 20 comprises bottom portion 32 and back support portion 36) supported by the seat frame (20 coupled to seat frame 48, paragraph 25 line 6) and comprising: a modular foam arrangement comprising a first modular foam section (flexible contour member 196 may be foam, paragraph 42 line 5-6); a pneumatic bladder sub-assembly (air cells 52) that underlies and is coupled to the first modular foam section (contour member 196 covers air cells 52, paragraph 42 line 3-5), the pneumatic bladder sub-assembly comprising 
Colja does not disclose an outer covering that at last partially covers the modular foam arrangement or 
However, Onuma teaches an outer covering that at least partially covers the modular foam arrangement (surface skin 18, column 5 line 10, Fig 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colja to have an outer covering that at least partially covers the modular foam arrangement as taught by Onuma as this would provide a protective barrier between the foam and the user or other objects that may be placed on the seat.
Further, Daly teaches a modular foam arrangement wherein the modular foam arrangement comprises a first modular foam arrangement and a second modular foam arrangement adjacent to each other along an interface (inner and outer foam layers 10 and 12, paragraph 21) wherein the interface is free of any adhesive and is defined by corresponding unbonded surfaces of the first and second modular foam sections that are in direct contact with each other (paragraph 27 line 3-5).
While Daly does not teach a pneumatic bladder sub-assembly coupled to the second modular foam section to translate the movement to the second modular foam section, and the second modular foam section translates the movement to the first modular foam section, splitting the cushion pad 22 of Onuma into two sections as described in Daly would place the first and second foam sections adjacent to one another and couple them to the pneumatic bladder sub-assembly. Therefore the pneumatic bladder sub-assembly would translate the movement to the second modular foam section and, as the two foam section are adjacent and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onuma with a modular foam arrangement wherein the modular foam arrangement comprises a first modular foam arrangement and a second modular foam arrangement adjacent to each other as taught by Daly as this would permit the layers to move against one another to accommodate weight load of the user and the load applied by the pneumatic sub-assembly without being bound (paragraph 27 line 8-12).
In regards to claim 21, Colja in view of Onuma and Daly teaches the device of claim 1 and Colja further teaches wherein the pneumatic bladder sub-assembly is disposed adjacent to the seat frame (air cells 53 mounted on lumbar frame 48, paragraph 26 line 1-2).
Response to Arguments
In regards to the arguments concerning claims 1-19, these arguments concern the amendments made to the claims and are addressed in the modified rejections above.
In regards to the arguments concerning new claim 21, they are addressed in the new rejection entered above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785